         Case 1:19-cr-20631-DPG Document 18 Entered on FLSD Docket 10/04/2019 Page 1 of 1
                                                      CO U RT M IN UTES                                                                                Page11
                                   M agistrate Judge A licia M .O tazo-Reyes
                      AtkinsBuildingcourthouse-10thFloor                                      Date:10/4/19                              Time:10:00a.ns.
Defendant:2)carlosMi
                   guelRodriguez, . J#:20602-104 Cas .19-20631-Cr- ayles/otazo-Reyes
                '

AUSA:          f          tt('
                         f.  :..
                                                Gc-              Attorney: '
                                                                           nc.7     .                  (t - -                       t'                 .,
violation: ConspiracytoCom mitBan raud/w ire Fraud            ,
Proc I : ReportRE:Counsel/Arraignment               CJA Appt:   t,
                                                                 xiiy
                                                                                                        .
                                                                                                                          j. çt,'
                                                                                                                                j..0rj(
                                                                                                                                      r.                            ,.

Bon /PTD eld:C Yes      o       Recomm ended B.ond:Temp Ptd
Bond at:Cû'
'
          Ae
           ,$ae- 'X/y,
                     w . kz
                          t.. '4V                                            Co-signedby:
'
     1- Surrenderand/ordonotobtainpassports aveldocs                                Language; English
         ReporttoPTSasdirected/or        x'saweek/monthby                           Disposition'
                                                                                               .
         phone:      x'saweek/monthinperson                                          +NoAttyincourtatI/A***Detention
     C Random urinetesting by PretrialServices                                          Hearingset10/7/19**
         Treatm entasdeem ed necessary
     C Refrainfrom excessiveuseofalcohol                                                                                  -,/
     T   Participatein mentalhealth assessment& treatment
     C Maintainorseekfull-timeemployment/education                                                 /f'                              .
                                                                                                                                        .Q. - .
     r-- Nocontactwithvictims/witnesses                                                 ?+ loz+
                                                                                              .
                                                                                                                     ''
                                                                                                                          j-
                                                                                                                           'o
                                                                                                                            '             .. Nq.'               .
                                                                                        ,..                                         .
                                                                                                                                    ,                  ..


     c sofirearms                                                                        .
                                                                                              - ) . jty-t
                                                                                                        -j.e-4
                                                                                                                                                            !
     C Notto encum berproperty                                                                          C7 .-. .                ,
                                                                                                                                            . . (
     T M ay notvisittransportation establishm ents                                      .     ,
                                                                                                        (j. .        .Ja :
     C   HomeConfinement/ElectronicMonitoringand/or                                               kv-       <j 4ts &.$(j
         Curfew                    pmto               am,pai
                                                           dby                          '
                                                                                        4.z r                             , '-j-j 'e.j;- .
                                                                                                                                         . ...- ,. -
         Allow ances:M edicalneeds courtappearances,attorney visits                                          '             -'
                                                                                                                            -''
     s   religious, em ploym ent ,                                 ,                                        Z ,.                          C.cw,.p . .. j.
     f- Travelextended to:                                                               '
     f- Other:                                                                          from Speedy TrialClock
    NEXTCOURT APPEARANCE oatq:                           Time:            Judge:                                                Place:
    ReportRE Counsel:
    PTD/BO       aring:                    ''
                                                                                        -                        -

    Preli yArraign rRemoval        .
                                   .             r2 (-       '.f.-.t (.
                                                                      t.(,x,,.x .
                                                                         .                        ,.                            k (ck.'                .
    Status          nce RE:
    D.A.R.      . 'f.jk'y'-
             Jt)f                      -
                                                                                    yjm e in' ourt:                                            :e:'
